Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Cory Valley on 11 May 2022.
The application has been amended as follows: 
In the claims of 2 May 2022:
In claim 9: insert the number “7” after the words “The extrusion system according to claim”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Previous claim 3, now cancelled and incorporated into claim 1, requires emitting at least one third signal from the signal transmitter of the cartridge device which stores the starting position of the extrusion pistons in the storage device. Christopher discloses a signal transmitter but does not disclose that the transmitter stores the starting position of the extrusion pistons and it would not have been obvious to modify Christopher without improper hindsight analysis.
Previous claim 11, now cancelled and incorporated into claim 7, which depends from claim 1, requires a further transmission device selected from a group consisting of an RFID transmission device, a Bluetooth transmission device, an NFC transmission device, a WiFi transmission device, a QR transmission device, or as a DMC transmission, a WLAN transmission device, a ZigBee transmission device, a Wibree transmission device, a WiMAX transmission device, and an IrDA transmission device operating according to optical directional radio communication. Christopher discloses an RFID transmission device and a barcode reader (optical) but does not disclose an additional transmission device from the list and it would not have been obvious to modify the prior art without hindsight analysis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754